RENDERED: SEPTEMBER 22, 2022
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                                2021-SC-0351-DG


JUNE MCGAHA AND MARK MCGAHA                                                 APPELLANTS



                   ON REVIEW FROM COURT OF APPEALS
                            NO. 2019-CA-1752
                  RUSSELL CIRCUIT COURT NO. 14-CI-00364

V.


SUZANNE MCGAHA AND CLIFFMAN MCGAHA                                          APPELLEES


           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                                   REVERSING

      Appellants bring this appeal to challenge a decision of the Court of

Appeals that reversed the circuit court’s order in a will-contest case denying

Appellees’ motion for leave to file an amended answer to assert a cross-claim

and dismissing the underlying case. The Court of Appeals remanded the

matter back to the circuit court for further proceedings, holding that the circuit

court erred in denying Appellees’ motion for leave to amend.

      On discretionary review, we reverse the Court of Appeals’ decision for

failing as a reviewing court to give proper deference to the trial court’s decision

to deny Appellees leave to amend a pleading. In reaching this holding, we also

hold that the Court of Appeals erred when it found that the district court

lacked jurisdiction to probate the will at issue in this action. Accordingly, we
reverse the opinion of the Court of Appeals and reinstate the circuit court’s

order dismissing this action.

                    I. FACTS AND PROCEDURAL BACKGROUND

       At the time of his death, Leon McGaha was married to June McGaha, his

second wife. Leon1 had three adult children from his first marriage, Mark,

Damon, and Suzanne McGaha, and a grandson, Cliffman “Cliff” McGaha.

       In September 2013, Leon, who was in failing health, executed a Durable

Power of Attorney (DPOA) naming June and Mark his attorneys-in-fact.

According to some family members, Leon expressed a desire upon his passing

to divide his estate equally among his grown children.

           On April 3, 2014, Leon executed a will nominating June and Mark as

co-executors of his estate. The will gave Leon’s tire business, including real

and personal property associated with it, to Mark. June was to receive the

residence and farm where she and Leon lived, a farm bank account, and some

personal property. The will bequeathed to Suzanne and Cliff part of the

proceeds from the sale of cattle and some personal property. And the will made

bequests for June’s children from a prior marriage. June, Mark, and Suzanne

shared equally under the will the division of the residual estate. Damon

received nothing under the will.




       1   We refer to each member of the McGaha family by his or her first name for
clarity.

                                            2
      On April 4, 2014, the DPOA was recorded. That same day, June, acting

as Leon’s attorney-in-fact, conveyed the real property associated with the tire

business to Mark and Mark’s wife.

      Leon died on April 7, 2014. In May 2014, the Russell District Court

entered an order probating Leon’s will and appointing June as executor of

Leon’s estate. The probate petition listed Mark and June as petitioners and

provided contact information for attorney Matthew DeHart. The petition was

not signed. June and Mark filed a fiduciary bond and filed an inventory and

appraisement of Leon’s estate.

      In November 2014, Damon filed an action in Russell Circuit Court

challenging the validity of Leon’s will and asserting claims of undue influence

and breach of fiduciary duty by June and Mark. He also named other

defendants in the complaint, including Suzanne and Cliff. Damon contended

that the probate petition was defective because it was neither signed nor

verified, among other reasons. Damon requested a declaration that the will

was invalid, an accounting of estate assets, and the setting aside of certain

transactions.

      Suzanne and Cliff filed a joint answer to the complaint. They asked the

trial court to protect their interests under the will and asked the trial court to

declare that they did not violate any provision of the will, including the no-

contest clause. The joint answer did not expressly assert any cross-claims or

counterclaims.




                                         3
      In 2017, Suzanne and Cliff filed a motion for partial summary judgment

against June and Mark. Specifically, the motion requested that the circuit

court set aside the transfer of the real estate related to the tire business and an

allegedly premature transfer of a tractor to Mark; asked the court to order

certain proceeds and personal property be returned to Leon’s estate; and

sought the aid of the court to require Mark to account for all profits and

receipts from the tire business since Leon’s death.

      June and Mark responded to the motion for partial summary judgment,

arguing, among other things, that Suzanne and Cliff lacked standing to seek

relief because they had asserted no claims against June and Mark. Damon

also responded, indicating his agreement with the arguments Suzanne and

Cliff made in their motion. After a hearing, the circuit court denied the motion

as premature.

          In August 2019, Damon settled his claims against June and Mark. A

notice of dismissal acknowledging the settlement was filed with the circuit

court by Damon’s counsel on August 1, 2019.2

          On August 6, 2019, Suzanne filed a motion styled as a motion for leave

to amend her answer and to assert cross-claims and her objection to a

dismissal of the action. Cliff did not join Suzanne’s motion, but Suzanne




      2 In its opinion below, the Court of Appeals acknowledged that there was no
dispute as to the filing of the notice of appeal but stated that it was neither provided
with a copy of the notice of dismissal nor did the notice appear in the record. The
notice of appeal appears in the record before this Court as Appendix 6 to Appellants’
principal brief.

                                            4
stated in the motion that neither she nor Cliff consented to dismissal of the

action. An affidavit from Damon’s counsel was attached to Suzanne’s

supporting memorandum in which Damon’s counsel averred that counsel

signed a notice of dismissal based on representations from June and Mark’s

counsel that June and Mark would delay filing the notice of dismissal, pending

settlement negotiations with Suzanne and Cliff. In her tendered amended

answer, Suzanne alleged that June and Mark tortiously interfered with a valid

devise and breached fiduciary duties. She also sought a declaration that Leon

lacked testamentary capacity and that June and Mark exercised undue

influence.

      After several hearings on Suzanne’s motion for leave to amend, the

circuit court took the matter under advisement without issuing any oral ruling.

Then, on November 7, 2019, the circuit court issued the following order:

      Comes the Court on the defendant, Suzanne McGaha's, Motion to
      Amend Answer and to add Crossclaim against the defendants,
      June McGaha and Mark McGaha. The Court having read the
      memorand[a] and briefs of the parties in support thereof and
      against the motion, and the Court being sufficiently advised, it is
      hereby ORDERED and ADJUDGED that Suzanne McGaha's
      motion is hereby OVERRULED and consequently, as a result,
      there are no other issues before the Court in this matter with the
      plaintiff having settled his claim, and therefore, this action is
      hereby DISMISSED AS SETTLED. This is a final and appealable
      order and there is not just cause for delay.

      Suzanne and Cliff appealed. Noting the “terse” nature of the circuit

court’s order, the Court of Appeals “presume[d] the trial court must have

concluded that the cross-claim [Suzanne] wished to assert via amended answer

was time-barred, given the five-year-plus age of the circuit court action.”

                                        5
Importantly, the Court of Appeals concluded that the district court lacked

jurisdiction over the probate of Leon’s will because the probate petition was not

properly verified. Consequently, the Court of Appeals reasoned that the statute

of limitations had not begun to run on Suzanne potential claims so that the

trial court—presumably acting under the mistaken impression that Suzanne’s

claims were time barred—abused its discretion by denying Suzanne’s motion to

amend to assert her claims.

      We granted June and Mark’s motion for discretionary review and this

matter is ripe for our review.

                             II. STANDARD OF REVIEW

      Jurisdiction is a question of law that we review de novo.3 “Though CR4

15.01 provides that leave to amend “‘shall be freely given when justice so

requires,’ it is still discretionary with the trial court[.]”5 As such, we review the

trial court’s denial of a motion for leave to amend for abuse of discretion.6

      Finally, when reviewing a motion to dismiss, “the pleadings should be

liberally construed in the light most favorable to the plaintiff, all allegations

being taken as true.”7 This eliminates the need for the trial court to make any


      3   Commonwealth v. B.H., 548 S.W.3d 238, 242 (Ky. 2018).
      4   Kentucky Rule of Civil Procedure.
      5   Graves v. Winer, 351 S.W.2d 193, 197 (Ky. 1961) (quoting CR 15.01).
      6 See id.; see also Bank One, Ky., N.A. v. Murphy, 52 S.W.3d 540, 550 n.5 (Ky.
2001) (Keller, J., concurring in part and dissenting in part); Bowling v. Commonwealth,
981 S.W.2d 545, 548 (Ky. 1998) (“A trial court's ruling on a motion to amend will not
be disturbed on appeal unless there has been a clear abuse of discretion.”).
      7 Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (quoting Morgan v. Bird, 289

S.W.3d 222, 226 (Ky. App. 2009)).

                                              6
findings of fact; “rather, the question is purely a matter of law. Stated another

way, the court must ask if the facts alleged in the complaint can be proved,

would the plaintiff be entitled to relief?”8 As such, a reviewing court owes no

deference to the trial court’s determination and reviews a motion to dismiss de

novo.9

                                     III.   ANALYSIS

      This case raises three primary issues for this Court’s consideration: (1)

did the district court lack jurisdiction over the probate action because of the

alleged deficiencies with signatures and verification of the probate petition; (2)

did the circuit court abuse its discretion by denying Suzanne’s motion for leave

to amend her answer to add new claims; and (3) did the circuit court err in

dismissing this action? We address each issue in turn.

   A. The Court of Appeals erred in concluding that the district court
      lacked jurisdiction over the probate matter because of an alleged
      defect with verification of the probate petition.

      Jurisdiction may well be a word of too many meanings.10 At bottom,

“[j]urisdiction is power to declare the law, and when it ceases to exist, the only

function remaining to the court is that of announcing the fact and dismissing

the cause.”11




      8   Id. (quoting James v. Wilson, 95 S.W.3d 875, 884 (Ky. App. 2002)).
      9   Id.
      10   See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 90 (1998).
      11   Id. (quoting Ex Parte McCardle, 7 Wall. 506, 514, 19 L. Ed. 264 (1868)).

                                              7
      KRS12 24A.120 gives the district court subject-matter jurisdiction in

certain civil and probate matters. KRS 24A.120 provides, in pertinent part:

      District Court shall have exclusive jurisdiction in:
      ...

      2) Matters involving probate, except matters contested in an
      adversary proceeding. Such adversary proceeding shall be filed in
      Circuit Court in accordance with the Kentucky Rules of Civil
      Procedure and shall not be considered an appeal;

      (3) Matters not provided for by statute to be commenced in Circuit
      Court shall be deemed to be nonadversarial within the meaning of
      subsection (2) of this section and therefore are within the
      jurisdiction of the District Court[.]

As a result, district courts are statutorily empowered with “exclusive”

jurisdiction in non-adversarial probate matters.

      Here, the Court of Appeals held that the district court lacked jurisdiction

to probate the will because the probate petition was unsigned and unverified.

Citing Kentucky Unemployment Insurance Commission v. Wilson13 for support,

the Court of Appeals concluded that strict compliance with the specific

statutory requirement for verification was necessary to invoke the district

court’s jurisdiction.14

      But the Court of Appeals’ reliance on Wilson is an incongruous

application of this Court’s precedent regarding verification and its effect on

jurisdiction. In Wilson, this Court held that strict compliance with a statutory




      12   Kentucky Revised Statutes.
      13   528 S.W.3d 336 (Ky. 2017).
      14   See id. at 339.

                                        8
requirement for verification for a petition for judicial review was required to

invoke the circuit court’s jurisdiction to review an administrative ruling.15 But

that legal conclusion in Wilson is grounded on the premise that “there is no

appeal to the courts from an action of an administrative agency as a matter of

right.”16 “When grace to appeal is granted by statute, a strict compliance with

its terms is required.”17 So our holding in Wilson applies to review of

administrative rulings in which there is no appeal in the courts as a matter of

right. As a result, Wilson provides no support for the Court of Appeals’

conclusion that the district court lacked jurisdiction in a matter unrelated to

review of administrative appeals.

      Relevant here, KRS 24A.120(2) grants district courts exclusive jurisdiction

in non-adversarial probate matters. And the same statute requires that

adversarial probate proceedings must be filed in the circuit court. So KRS

24A.120(2) grants district courts jurisdiction over non-adversarial probate

matters; it does not, however, extend legislative grace to appeal where an

appeal is otherwise not available as a matter of right.

      It is true, of course, that KRS 394.145 requires that a verified petition be

filed by a person offering a will for probate. But lack of proper verification of

the probate petition did not divest the district court of subject-matter




      15   See Wilson, 528 S.W.3d at 339.
      16   Id. (internal alteration and citation omitted).
      17   Id. (internal citation omitted).

                                               9
jurisdiction to entertain the petition to probate the will. The district court had

subject-matter jurisdiction to probate the will under KRS 24A.120(2).

      Nor did the alleged lack of proper verification divest the lower courts of

jurisdiction over this particular case. We have acknowledged “that the use of

the word ‘jurisdiction’ in this context is confusing.”18 In Spears v. Goodwine,19

we clarified that “[t]he deficiency [of an unverified complaint seeking judicial

review of an administrative order] has no effect on the circuit court's subject

matter jurisdiction.”20 Instead, a deficiency in the verification of a complaint

seeking judicial review of an administrative ruling leaves the “court without

jurisdiction in this particular case.”21

      KRS 394.145 does not grant jurisdiction to the lower courts in probate

matters. KRS 24A.120(2) does. That is not to say that the missing verification

has no impact on lower courts’ consideration of a probate petition. Here, the

lower courts had jurisdiction to consider issues related to verification of the

probate petition. In fact, Damon raised this very issue—claiming that the

probate petition was defective because it was not properly verified. Again, KRS

24A.120(2) states that adversary proceedings involving probate matters “shall

be filed in Circuit Court in accordance with the Kentucky Rules of Civil

Procedure and shall not be considered an appeal.” As a result, the district




      18   See Wilson, 528 S.W.3d at 339 n.2.
      19   490 S.W.3d 347 (Ky. 2016).
      20   Id. at 352.
      21   Id. (citation omitted).

                                           10
court had jurisdiction to probate the will at issue here and the circuit court

had jurisdiction to review the impact of the alleged ineffective verification of the

probate petition on the probate proceedings.22 Importantly, we note that

Damon properly filed this original action in circuit court to challenge the

district court’s decision to admit the will to probate.23

      Ultimately, the Court of Appeals’ conclusion that the district court lacked

jurisdiction to probate Leon’s will was error. Indeed, the Russell District Court

had exclusive jurisdiction over any non-adversarial proceedings involving

probate. And the circuit court had jurisdiction over any adversarial

proceedings, including whether the probate petition was properly verified. As

such, we reverse the Court of Appeals’ holding that the district court lacked

jurisdiction in this matter based on the allegedly ineffective verification of the

probate petition.

   B. The circuit court did not abuse its discretion by denying Suzanne’s
      motion for leave to amend her answer to assert cross-claims.

      We cannot conclude that the trial court clearly erred by denying

Suzanne’s motion to amend her answer. While it is true that leave to amend




      22  See Vater v. Vater’s Adm’rs, 113 S.W.2d 1145, 1146 (Ky. 1938) (“There is a
rule of general application in this jurisdiction that an objection to a petition, answer,
or other pleading for want of verification should be by rule against the pleader to verify
and on his failure to do so to have it stricken.”). It is undisputed, however, that
neither Suzanne nor Cliff objected to the alleged lack of verification until Suzanne
attempted to amend her answer near the end of the proceedings in the trial court,
years after Damon first raised this issue in his complaint.
      23   KRS 394.240(1).

                                           11
“shall be freely given when justice so requires,”24 the decision on whether to

allow an amendment to an answer is within the trial court’s discretion.

      Here, the Court of Appeals erred by failing to give appropriate deference

to the circuit court’s ruling. The Court of Appeals concluded that the circuit

court abused its discretion by denying Suzanne’s motion to amend because the

statute of limitations had not begun to run, the original probate petition being

defective. But in so doing, the Court of Appeals “presumed” to know—without

actually knowing—why the trial court denied Suzanne’s motion for leave to

amend and then proceeded to engage in its own de novo legal analysis

concerning denial of the motion for leave to amend.

      Having concluded that the district court had jurisdiction over the probate

petition despite the alleged lack of proper verification, we must review the

circuit court’s denial of Suzanne’s motion for leave to amend for abuse of

discretion. “The test for abuse of discretion is whether the [ ] judge's decision

was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.”25

      On this record, we cannot conclude that the circuit court clearly erred by

denying Suzanne’s motion for leave to amend her complaint. In 2014, Suzanne

and Cliff’s joint answer to Damon’s complaint expressly disclaimed any

challenge to Leon’s will, stated that they did not join Damon’s challenge, which

included a claim that the probate petition was defective because it was not


      24   CR 15.01.
      25   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                          12
properly verified, and did not assert any cross-claims or counterclaims.

Seemingly content to sit on their rights and allow Damon to prosecute the

alleged improper verification of the probate petition, it was years later, in 2017,

when Suzanne and Cliff moved for partial summary judgment. But neither

Suzanne nor Cliff had asserted any cross-claims or counterclaims against June

and Mark at that point. It was two years later, in 2019, and only after Damon

reached extrajudicial settlement of his claims against June and Mark, that

Suzanne sought to amend her initial answer to assert cross-claims that were

available to her when she filed her initial answer in 2014.

      Of course, we acknowledge, as the Court of Appeals did, the circuit

court’s November 2019 order was bare-bones. Even so, the circuit court was

most familiar with the factual background and procedural history of this case.

So the circuit court was best positioned to determine whether an amendment

of Suzanne’s complaint served the interests of justice. On these facts, even if

we might have reached a different conclusion on de novo review, we cannot

conclude that the circuit court abused its discretion in denying Suzanne’s

motion to amend her answer to assert cross-claims.

   C. Dismissal of this action was proper.

      On de novo review, we hold that dismissal of this action was proper. The

circuit court’s November 2019 order ruled that this action was dismissed as

settled and noted that there were no other issues remaining before the court for

consideration. On August 2, 2019, Damon filed a notice of dismissal, which

stated, in relevant part, as follows:

                                        13
      The Plaintiff acknowledges that the above styled action has been
      dismissed as settled and that this effectively rescinds the “Notice
      of Action Pursuant to KRS 394.240(2)” filed in the office of the
      Russell County Circuit Court Clerk on November 10, 2014[,] and
      same being recorded in Miscellaneous Records Book 21, Page 63
      and 64.

      This is a notice that the previous filing is of no longer any force or
      effect in regard to any of the parties herein set forth above.

      CR 41.01 deals with voluntary dismissal of an action by the plaintiff.

Since Damon’s notice of dismissal was filed after the defendants answered his

complaint, the operative rule if CR 41.01(2), which states as follows:

      (2) By order of court.

      Except as provided in paragraph (1) of this rule, an action, or any
      claim therein, shall not be dismissed at the plaintiff's instance save
      upon order of the court and upon such terms and conditions as
      the court deems proper. If a counterclaim has been pleaded by a
      defendant prior to the service upon him of the plaintiff's motion to
      dismiss, the action shall not be dismissed against the defendant's
      objection unless the counterclaim can remain pending for
      independent adjudication by the court. Unless otherwise specified
      in the order, a dismissal under this section is without prejudice.

      Here, dismissal of this action was proper because there were no active

claims before the circuit court for consideration once Damon settled his claims

against June and Mark. Again, Damon was the only plaintiff in this action as

of August 2, 2019. That is so because Suzanne and Cliff expressly disclaimed

any challenge to Leon’s will and chose not to assert any counterclaims or

cross-claims in their initial joint answer to Damon’s complaint. And Suzanne

did not file a motion to amend her answer to assert cross-claims until August

6, 2019. As such, once Damon settled his claims with June and Mark, there




                                        14
were no remaining claims, counterclaims, or cross-claims for the circuit court

to consider.

      It is of no moment that the circuit court denied Suzanne’s motion to

amend her answer to assert cross-claims in the same order that dismissed the

action. Again, we do not find that the circuit court’s denial of Suzanne’s

motion to amend constituted abuse of discretion. Ultimately, upon denying

Suzanne’s motion to amend her answer to assert cross-claims, the only claims

were those brought by Damon in his initial complaint, which had been

dismissed.

      Nor does it matter that Damon’s counsel averred that he signed the

notice of dismissal based on representations from June and Mark’s counsel

that they would delay filing the notice pending settlement negotiations with

Suzanne and Cliff. Under CR 15.01, Suzanne was permitted to amend her

answer “only by leave of court or by written consent of the adverse party.”

Suzanne had neither. So, upon settlement of Damon’s claims, there was

nothing for the remaining parties to settle.

      Finally, contrary to Suzanne’s characterizations, the claims she

attempted to bring in her amended answer were not already before the court in

her initial complaint. In their joint answer, Suzanne and Cliff asked the circuit

court to generally protect their legal interests and declare the parties’ rights

under the will. But these general recitations are insufficient to bring

adversarial claims under Leon’s will, especially where Suzanne and Cliff

initially explicitly disclaimed any challenge to the will. At bottom, in order to

                                        15
advance the claims she now wishes to bring, Suzanne had to receive leave to

amend her answer.

      We acknowledge that this may seem to be a harsh result, especially since

leave to amend should be freely given when justice so requires. But parties

who sit on their rights do so at their own peril. The cross-claims Suzanne

sought to assert in her amended answer were available to her when she filed

her first joint answer in 2014. Suzanne sought to amend her answer in 2019

and only after Damon filed a notice of dismissal with the circuit court. As

such, Suzanne’s delay in litigating her claims justifies both denial of her

motion for leave to amend and dismissal of the action generally.

      In sum, once Damon’s claims against June and Mark were settled as

demonstrated by the notice, there were no active claims left in this action.

Upon denial of Suzanne’s later-filed motion to amend answer to assert cross-

claims, there were similarly no active issues for the circuit court to resolve. As

a result, dismissal without prejudice26 was appropriate under CR 41.01(2).

                                 IV. CONCLUSION

      After review, the district court properly exercised jurisdiction to probate

the will in this action despite an allegedly improper verification of the probate

petition and the circuit court had jurisdiction to consider adversarial claims

arising from the probate action. Furthermore, we conclude that the circuit

court did not abuse its discretion in denying Suzanne’s motion for leave to



       26 CR 41.01(2) (“Unless otherwise specified in the order, a dismissal under this

section is without prejudice.”).

                                           16
amend and assert cross-claims. Lastly, the circuit court properly dismissed

this action because no claims remained for the circuit court to resolve upon

settlement of Damon’s claims with June and Mark. As a result, we reverse the

decision of the Court of Appeals and reinstate the circuit court’s order

dismissing the action.

      All sitting. All concur.



COUNSEL FOR APPELLANTS:

Matthew B. DeHart



COUNSEL FOR APPELLEES:

J. Robert Lyons, Jr.
Dinsmore & Shohl, LLP




                                       17